McFARLAND, J.
Judgment went for plaintiff in the superior court and defendant appeals. Appellant contends for a reversal of the judgment and order denying a new trial upon two grounds: (1) That the evidence was insufficient to justify the finding that there was not an account stated between the parties; and (2) that it was insufficient to justify the finding that there was a balance of $3,365.24 due from appellant. These contentions are very fully and well presented in the brief of counsel for appellant; and it is there very strongly argued that the case at bar does not come within the rule which obtains in cases where there is a substantial conflict of evidence. But, after an examination of the record, we are satisfied that there was such a substantial conflict as brings the case within said rule. A statement of the evidence here would serve no useful purpose. One asserted error of law in ruling out a certain question asked a witness is referred to in the brief, although apparently not much relied on. Considering the other evidence in the case, it was unimportant whether the question was allowed or not. Judgment and order appealed from are affirmed.
We concur: De Haven, J.; Fitzgerald, J.